Case: 17-11062   Document: 00514474792   Page: 1   Date Filed: 05/16/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                              No. 17-11062                         May 16, 2018
                            Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

DIEGO DURAN HERNANDEZ,

                                         Defendant-Appellant


__________________________________________
Consolidated with Case No. 17-11069

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

DIEGO DURON HERNANDEZ, also known as Diego Duran Hernandez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 6:17-CR-1-1
                           USDC No. 6:11-CR-36-1
     Case: 17-11062      Document: 00514474792         Page: 2    Date Filed: 05/16/2018


                                    No. 17-11062
                                 Cons/w No. 17-11069

Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Diego Duran
Hernandez in appeal No. 17-11062 has moved for leave to withdraw and has
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
United States v. Flores, 632 F.3d 229 (5th Cir. 2011). The same Federal Public
Defender also has moved to withdraw and filed an Anders brief in appeal No.
17-11069. Hernandez has filed a response in appeal No. 17-11062, in which he
raises arguments as to appeal No. 17-11069. We exercise our authority to sua
sponte consolidate the appeals, which implicate common facts and issues. See
United States v. Rodriguez, 564 F.3d 735, 737 (5th Cir. 2009); FED. R. APP.
P. 3(b)(2).
       We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Hernandez’s response. We concur with counsel’s
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motions for leave to withdraw are GRANTED, counsel
is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2. Hernandez’s motion to vacate and remand,
which he filed in appeal No. 17-11062, is DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2